Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of claims
The amendment filed on 06/07/2021 is acknowledged. Claims 13-15 have been withdrawn and new claims 16-19 have been added. Claims 1-12 and 16-19 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 06/07/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Upon reconsideration the 35 U.S.C. 103(a) rejection of claims 1-12 over Knappe et al. (US 2018/0098931 A1) is withdrawn by the examiner from the previous Office Action. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application.

New ground of rejections
Upon reconsideration the following new ground of rejections are applied. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-12, 18, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Knappe et al. (US 2018/0098931 A1) in view of Torgerson et al. (US 5,730,966).
Knappe et al. teach a cosmetic agent for the temporary styling of human hair, in form of oil-in-water emulsion, containing chitosan, from about 0.5 to about 7.0% or about 2 to about 4% by weight of polyimide such as polyimide-1, from about 0.5 to about 6.0% by weight or from about 1.5 to about 4.0% by weight one of film-forming polymers, other than polyimide, including acrylate/VP copolymer, non-ionic surfactant or cationic surfactant, ethoxylated dimethicone (the claimed PEG dimethicone emulsifier in claim 7) and trideceth-9 PG-amodimethicone (a film-forming silicone, the instant claims 4 and 5) (entire reference, especially abstract, paragraph 47, 56, 83-85, 87, 88, 106-115, and 150). The weight ratio between polyimide and acrylate/VP copolymer is calculated to be 1.167:1 based on 7% by weight of polyimide and 6% by weight of acrylate/VP copolymer.
No coloring agent is must have component (the instant claims 2 and 12). 
The limitation of the composition being “in the form of a primer composition” in claim 3 is an intended use limitation. The intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must 
The limitation of “at least one low HLB emulsifier and at least one high HLB emulsifier” in claim 6 is construed as “two emulsifiers with different HLB” which is met by Knappe et al.’s teachings of non-ionic surfactant or cationic surfactant PLUS ethoxylated dimethicone.
Knappe et al. do not specify: i) an embodiment of polyimide and acrylate/VP copolymer; and ii) the composition further comprising ≥10% by weight of humectant including glycols.
The 1st deficiency is cured by the rational that it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use.
Although Knappe et al. do not teach a composition comprising the specific combination of polyimide and acrylate/VP copolymer, the claimed acrylate/VP copolymer is well known film-forming polymers. “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. Consistent with this reasoning, it would have obvious to have selected acrylate/VP copolymer as a film-forming polymer from within a prior art disclosure, to arrive compositions “yielding no more than one would expect from such an arrangement”. 
nd deficiency is cured by Torgerson et al. who teach compositions for hair styling comprising from about 0.1 to about 20% by weight of one or more humectant or moisturizing materials including butylene glycol (abstract and column 19, line 45-63).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Knappe et al. and Torgerson et al. to add from about 0.1 to about 20% by weight of one or more humectant or moisturizing materials including butylene glycol in the composition taught by Knappe et al. Incorporating from about 0.1 to about 20% by weight of one or more humectant or moisturizing materials including butylene glycol in compositions for hair styling was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose of hair styling with the same effect of humectant or moisturizing material. A prima facie case of obviousness typically exists when the range of a claimed composition lies inside the range disclosed in the prior art, such as in the instant rejection. The claimed range of humectant is ≥10% by weight and the range of humectant taught in the prior art is from about 0.1 to about 20% by weight and therefor, overlaps with the claimed range.

Claims 1-6, 8-12, and 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Friel et al. (US 2010/0247470 A1).
Friel et al. teach water and oil emulsions as mascara comprising a plurality of water soluble or dispersible film forming polymers (abstract and claim 1) including polyvinyl alcohol, acrylates/VP copolymer, acrylates/behenyl methacrylate/dimethicone from 0.1 to 15% by weight of humectants (paragraph 30 and claim 7) and exemplified an oil-in-water emulsion (2nd in example 1) comprising water, 3% by weight of butylene glycol (the claimed glycol humectant), 12% by weight of polyimide-1, 3% by weight of polyvinyl alcohol, Steareth-21 (emulsifier), PEG-20 (emulsifier), etc.
No chitosan is taught by Friel et al. as a component (the instant claims 16-17). 
Coloring agent is not taught by Friel et al. as must have component (the instant claims 2 and 12).
The limitation of the composition being “in the form of a primer composition” in claim 3 is an intended use limitation. The intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
The limitation of “at least one low HLB emulsifier and at least one high HLB emulsifier” in claim 6 is construed as “two emulsifiers with different HLB” which is met by Friel et al.’s teachings of Steareth-2 and PEG-20 in 2nd emulsion in example 1.
Friel et al. do not specify: i) an example comprising acrylates/VP copolymer and polyimide-1; and ii) the same weight percentage of humectant.
st deficiency is cured by Friel et al.’s teachings of the 2nd emulsion in example 1 and polyvinyl alcohol and acrylates/VP copolymer being exchangeable film forming polymers.
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in 2nd emulsion in example 1 and paragraph 19-21 and claim 5 to replace 3% by weight of polyvinyl alcohol in the 2nd emulsion in example 1n taught by Friel et al. with 3% by weight of acrylates/VP copolymer. Both polyvinyl alcohol and acrylates/VP copolymer being exchangeable film forming polymers was well known to a person of ordinary skill in the art at the time of the invention. The motivation for specifying it flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. The weight ratio between 3% by weight of acrylates/VP copolymer and 12% by weight of polyimide-1 is calculated to be 0.25:1 (meet the limitations in the instant claims 8, 9, and 11).
The 2nd deficiency is cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art
In the instant case, the claimed range of humectant is ≥10% by weight and the range of humectant taught in the prior art is from about 0.1 to about 15% by weight and therefor, overlaps with the claimed range.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Friel et al. (US 2010/0247470 A1), as applied to claims 1-4, 6, 8-12, and 16-19, and in view of Maes et al. (US 2009/0035242 A1).
The teachings of Friel et al. are discussed above and applied in the same manner.
Friel et al. do not teach the composition comprising a PEG dimethicone emulsifier.
This deficiency is cured by Maes et al. who teach emulsion cosmetic compositions (abstract) including mascara (paragraph 8) comprising silicone surfactants including PEG dimethicone or organic surfactants including Steareth 2-100 (paragraph 427, 428, 435, and 440-442).
It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Friel et al. and Maes et al. to replace Steareth-21 in in 2nd emulsion in example 1 taught by Friel et al. with PEG dimethicone. Both Steareth-2-100 and PEG dimethicone being suitable surfactants for cosmetic mascara emulsions was well known to a person of ordinary skill in the art at the time of the invention. The motivation for replacing Steareth-21 in in 2nd emulsion in example 1 taught by Friel et al. with PEG dimethicone flows from both having been used in the prior art, and from both being recognized in the prior art as useful for the same purpose.	
	
Response to Applicants’ arguments:
Applicant’s arguments, filed on 06/07/2021, have been fully considered but they are moot in view of new ground of rejections. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG YU whose telephone number is (571)270-1328.  The examiner can normally be reached on 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612